   Case 5:18-cv-01262-CAS-KK Document 30 Filed 09/12/19 Page 1 of 2 Page ID #:493

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       5:18-cv-01262-CAS (KKx)           Date September 12, 2019
   Title          SAMUEL LOVE v. TRUE VINE HOSPITALITY, LLC, ET AL.



   Present: The Honorable          CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                     N/A
              Deputy Clerk                     Court Reporter / Recorder            Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                     Not Present                                      Not Present

   Proceedings:           (IN CHAMBERS) – EX PARTE APPLICATION FOR NON-
                          APPEARANCE OF SAMUEL LOVE AND PAUL BISHOP AT
                          DEPOSITION (Dkt. [ 27 ], filed on September 11, 2019)

        On September 11, 2019, defendant True Vine Hospitality, LLC’s (“True Vine”) filed
an ex parte application regarding the non-appearances of plaintiff Samuel Love (“Love”)
and his expert, Paul Bishop (“Bishop”), at their depositions. Dkt. 27. True Vine asserts
that it properly noticed depositions for Love and Bishop for September 9, 2019, the date
that fact discovery and motion practice was scheduled to end. Id. at 4. It contends that
neither Love nor Bishop appeared for deposition that day, and Love instead filed a motion
for summary judgment that day. Id. As a result, True Vine maintains that Love’s motion
for summary judgment contains “evidence [that] has never been cross-examined.” Id. at
8. Love filed his opposition on September 12, 2019. Dkt. 28.
      Having read True Vine’s application and Love’s opposition, and for the limited
purpose of determining whether the depositions of Love and Bishop should be compelled,
the Court resets the dates and hearings as follows: Fact Discovery Cutoff: October 14,
2019; and Expert Discovery Cutoff: October 14, 2019.
       The Court hereby continues the last day to file dispositive motions to October 18,
2019, noticing the dispositive motion for November 18, 2019, at 10:00 A.M. The Court
also continues the hearing on plaintiff’s Motion for Summary Judgment[26] to November
18, 2019, at 10:00 A.M..
      The Court continues the Status Conference regarding Settlement to November 18,
2019 at 10:00 A.M.



CV-549 (01/18)                         CIVIL MINUTES - GENERAL                          Page 1 of 2
   Case 5:18-cv-01262-CAS-KK Document 30 Filed 09/12/19 Page 2 of 2 Page ID #:494

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL
   Case No.      5:18-cv-01262-CAS (KKx)           Date September 12, 2019
   Title         SAMUEL LOVE v. TRUE VINE HOSPITALITY, LLC, ET AL.

     The Court continues the Pretrial Conference and Hearing on Motions in Limine to
November 25, 2019 at 11:00 A.M.
         The Jury Trial shall remain set for December 3, 2019 at 9:30 A.M.
      Motions in limine shall be noticed for the same date and time of the Pretrial
Conference and filed twenty-eight days prior thereto. Motions in limine/oppositions shall
not exceed five (5) pages in length, and no replies will be accepted.
            IT IS SO ORDERED.
                                                                         00    :    00
                                                  Initials of Preparer        CMJ




CV-549 (01/18)                       CIVIL MINUTES - GENERAL                         Page 2 of 2
